Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Natanzon discloses intercepting communication between a virtual machine and an encrypted replication data stored on a storage medium and redirecting the communication to a remote replication appliance and using a key stored on the remote replication appliance to enable the virtual machine to facilitate communication with the encrypted replication data stored on the storage medium, wherein facilitating communication enables the virtual machine to interact with the encrypted replication data as unencrypted data.
However, Natanzon whether alone or in combination with the other prior arts of record fails to disclose.
The prior art made of record does not teach or fairly suggest the combination of element as recited in the independent claims. Specifically, the prior art does not teach: 

A computer implemented method of providing whole disk encryption for a virtualized computer system comprising:


instantiating a second VM in the hypervisor including a software component executing therein, wherein the data store is a shared data store accessible by both the first and second VMs;
accessing, by the software component, the first VM using privileged credentials to install a software agent in the first VM and to replicate the virtual disk of the first VM in the hypervisor data store as a duplicate disk, wherein the software agent is adapted to encrypt data written to, and decrypt data read from, the virtual disk of the first VM at a runtime of the first VM; and
encrypting, by the software component, the duplicate disk and unmounting the duplicate disk and mounting the encrypted duplicate disk in the first VM so as to provide an encrypted disk for the first VM.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.